        


EXHIBIT 10.9
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT
THIS RESTRICTED STOCK UNITS AWARD AGREEMENT (the “Agreement”), is made,
effective as of the ___ day of ______, 20__, (hereinafter the “Date of Grant”),
between Las Vegas Sands Corp., a Nevada corporation (the “Company”), and [INSERT
NAME] (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (as amended from time to time, the “Plan”), pursuant to which awards of
Restricted Stock Units with respect to shares of the Company’s Common Stock may
be granted;
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the award of Restricted Stock Units provided for
herein to the Participant in recognition of the Participant’s services to the
Company, such grant to be subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Units Award. The Company hereby grants on the Date
of Grant to the Participant a total of [INSERT NUMBER] Restricted Stock Units
(the “Award”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. Such Restricted Stock Units shall be credited to
a separate account maintained for the Participant on the books of the Company
(the “Account”). On any given date, the value of each Restricted Stock Unit
comprising the Award shall equal the Fair Market Value of one share of Common
Stock. The Award shall vest and be settled in accordance with Section 3 hereof.
2.    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3.    Terms and Conditions.
(a)    Vesting. Except as otherwise provided in the Plan and this Agreement, the
Award shall vest with respect to [INSERT PERCENTAGE] percent


1
18RU1

--------------------------------------------------------------------------------





(__%) of the Restricted Stock Units subject thereto on each of the first through
[________] anniversaries of the [Date of Grant], subject to the Participant’s
continued employment on each such date. Each day on which a portion of the Award
vests is referred to herein as a “Vesting Date”.
(b)    Settlement. On each applicable Vesting Date, the Company shall settle the
portion of the Award that is vested on such date and shall therefore (i) issue
and deliver to the Participant one share of Common Stock for each Restricted
Stock Unit subject to the Award that has vested (the “RSU Shares”), with any
fractional shares paid out in cash (and, upon such settlement, the Restricted
Stock Units shall cease to be credited to the Account) and (ii) enter the
Participant’s name as a stockholder of record with respect to the RSU Shares on
the books of the Company. Alternatively, the Committee may, in its sole
discretion, elect to pay cash or part cash and part RSU Shares in lieu of
settling the Award solely in RSU Shares. If a cash payment is made in lieu of
delivering RSU Shares, the amount of such payment shall be equal to the Fair
Market Value as of the Vesting Date of the RSU Shares settled in cash.
(c)    Dividend Equivalents. If on any date that Restricted Stock Units remain
credited to the Account, dividends are paid by the Company on outstanding shares
of its Common Stock (“Shares”) (each, a “Dividend Payment Date”), then the
Participant's Account shall, as of each such Dividend Payment Date, be credited
with an amount (each such amount, a "Dividend Equivalent Amount") equal to the
product of (i) the number of Restricted Stock Units in the Account as of the
Dividend Payment Date and (ii) the per Share cash amount of such dividend (or,
in the case of a dividend payable in Shares or other property, the per Share
equivalent cash value of such dividend as determined in good faith by the
Committee). On each applicable Vesting Date, in connection with the settlement
and delivery of RSU Shares as contemplated by Section 3(b), the Participant
shall be entitled to receive a payment, without interest, of an amount in cash
equal to the accumulated Dividend Equivalent Amounts in respect of the RSU
Shares so delivered.
(d)    Taxes. Upon the settlement of the Award in accordance with Section 3(b)
hereof, the Participant shall recognize taxable income in respect of the Award,
and the Company shall report such taxable income to the appropriate taxing
authorities in respect of the Award as it determines to be necessary and
appropriate. The Participant shall pay to the Company promptly upon request, and
in any event at the time the Participant recognizes taxable income in respect of
the Award, an amount equal to the taxes, if any, the Company determines it is
required to withhold under applicable tax laws with respect to the Award. Such
payment may be made in the form of cash. The Participant also may satisfy, in
whole or in part, the foregoing withholding liability (but no more than the
minimum required withholding liability) by (i) the delivery of Mature Shares
owned by the Participant having a Fair Market Value equal to such withholding
liability or (ii) having the Company withhold from the number of shares of
Common Stock otherwise issuable pursuant to the settlement of the Award a number
of shares with a Fair Market Value equal to such withholding liability, provided
that any fractional shares of Common Stock resulting from clauses (i) and (ii)
shall be immediately settled in cash.




2
18RU1

--------------------------------------------------------------------------------





(e)    Effect of Termination of Employment or Services. Except as otherwise
specifically provided in an effective employment, services, change in control or
other written agreement (including any offer letter, term sheet or similar
written agreement) between the Participant and the Company (or any Affiliate of
the Company), the following provisions shall apply:
(i)    Except as provided in subsection (ii) of this Section 3(e), unvested
Restricted Stock Units shall be forfeited without consideration by the
Participant upon the Participant’s termination of employment or services with
the Company for any reason prior to the applicable Vesting Date.
(ii)    Upon the termination of Participant’s employment or services due to
death or Disability, the pro-rata portion of the Participant’s unvested
Restricted Stock Units that would have vested through the date of termination
(calculated on a straight line basis based on the number of days from the later
to occur of the Date of Grant or the most recent vesting date as described in
Section 3(a) through the date of termination) shall be immediately vested and
the remainder of the Participant’s unvested Restricted Stock Units shall be
forfeited.
(iii)    Status as Employee or Consultant. For the sake of clarity, if (A) the
Participant’s relationship with the Company or any Affiliate changes from
employee to consultant or independent contractor, or from consultant or
independent contractor to employee, or (B) the Participant transfers from
employment or service with the Company, to employment or service with any
Affiliate of the Company, or vice-versa, or from employment or service with any
Affiliate of the Company to employment or service with any other Affiliate of
the Company, the Participant shall not be deemed to have terminated employment
or service for purposes of this Agreement.
(f)    Rights as a Stockholder. The Participant acknowledges and agrees that,
with respect to the Restricted Stock Units credited to his Account, he has no
voting rights with respect thereto unless and until such Restricted Stock Units
are settled in RSU Shares pursuant to Section 3(b) hereof. Upon and following
each Vesting Date, the Participant shall be the record owner of the RSU Shares
settled upon such applicable date unless and until such RSU Shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
common stockholder of the Company, including, without limitation, voting rights,
if any, with respect to the RSU Shares. Prior to the first Vesting Date, the
Participant shall not be deemed for any purpose to be the owner of shares of
Common Stock underlying the Restricted Stock Units.
(g)    Transferability. The Award may not at any time prior to vesting be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.






3
18RU1

--------------------------------------------------------------------------------





(h)    Compliance with Legal Requirements. The granting and delivery of the RSU
Shares, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of the
RSU Shares as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of the RSU
Shares in compliance with applicable laws, rules and regulations.
(i)    Las Vegas Sands Corp. Forfeiture of Improperly Received Compensation
Policy. The Board of Directors has adopted a forfeiture of improperly received
compensation policy (the “Policy”) which applies to all employees of the Company
and its affiliates eligible to receive a bonus, incentive, or equity award based
in whole or in part on financial performance measures. The Policy applies
whenever (1) there is a restatement (as such term is defined in the Policy) and
it results in a revision to one or more performance measures used to determine
an annual bonus or other incentive or equity-based compensation paid or awarded
to an employee in respect of the period(s) to which the restatement relates (the
“relevant period”), and (2) the relevant period commenced not more than three
years prior to the time at which the need for the restatement is identified, and
(3) such revision results in a reduction in the amount or value of such bonus or
other incentive or equity-based compensation, and (4) such restatement is, in
whole or in part, caused by the employee’s Misconduct (as such term is defined
in the Policy). The Committee may in its discretion require repayment and
forfeiture of all or a portion of any bonus or incentive or equity-based
compensation awarded to or received or earned by such employee in respect of the
relevant period, generally to the extent such bonus or incentive or equity-based
compensation exceeds the amount that would have been awarded, received or earned
based on the revised performance measures. To the extent any annual bonus or
other incentive or equity-based compensation paid or awarded to Participant is
subject to the Policy, Participant acknowledges that the Committee may seek
recovery of any such overpayment received under this Agreement per the terms of
the Policy. Participants may obtain a copy of the Policy by contacting the
Company’s Human Resources department.
4.    Miscellaneous.
(a)    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel




4
18RU1

--------------------------------------------------------------------------------





if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    General Assets. All amounts credited to the Account under this Agreement
shall continue for all purposes to be part of the general assets of the Company.
The Participant’s interest in the Account shall make the Participant only a
general, unsecured creditor of the Company.
(d)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
(e)     Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
(f)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(g)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(h)    Entire Agreement; Effect of Employment Agreement, etc.; Amendment. This
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, negotiations and agreements in
respect thereto; provided, however, that if a provision of an effective
employment, services, change in control or other written agreement (including
any offer letter, term sheet or similar written agreement) between the
Participant and the Company (or any Affiliate of the Company) is in conflict
with a provision of this Agreement, the provision




5
18RU1

--------------------------------------------------------------------------------





that is more favorable to the Participant shall control.  No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto.
(i)    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE
TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY
OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT
OF THE STATE OF NEVADA. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN
A COURT SITUATED IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF,
COURTS SITUATED IN CLARK COUNTY, NEVADA. EACH PARTY HEREBY WAIVES THE RIGHTS TO
CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY
SUCH ACTION.
(j)    JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO
A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(k)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(l)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
Las Vegas Sands Corp.


By:     
Name:
Title:







    [Name of participant]








6
18RU1